DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, drawn to a magnetic powder.
Group II, claims 9-17, drawn to a method of preparing magnetic powder.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Unity exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding claimed technical features.  “Special technical features” are defined as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.  Rule 13.2.  
Lack of unity of invention may be directly evident a priori, i.e., before considering the claims in relation to any prior art, or may only become apparent a posteriori, i.e., after taking the prior art into consideration.  For example, independent claims to A+X, A+Y, X+Y can be said to lack unity a priori, as there is no subject matter common to all claims.  In the case of independent claims to A+X and A+Y, unity of invention is present a priori, as A is common to both claims.  However, if it can be established that A is known or obvious, there may be lack of unity a posteriori since A is not a technical feature that defines a contribution over the prior art. 
Groups I and II lack unity of invention a posteriori because even though the inventions of these groups require the technical feature of the powder mixtures recited in claim 1, the technical feature is not a special technical feature, as it does not make a contribution over the prior art in view of JP 2005-179773 (A) to Ishikawa et al.  Ishikawa et al. disclose a powder mixture containing rare earth oxide powder (para. [0031]), iron a posteriori, i.e., after taking the prior art into consideration.  Accordingly, the prior art of the record supports the restriction of the claimed subject matter into the aforementioned groups.

Election by Telephone
In a voicemail from Yin-Ping Lee on 04/01/2021, a provisional election was made to prosecute the invention of Group I (claims 1-8).  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 9-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Three (3) information disclosure statement(s) (IDS) were submitted on 05/04/2020, 02/19/2021, and 04/07/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
Claims 1-8 are product-by-process claims because they seek to define the claimed product by its method of manufacture.  Specifically, the preamble of the claims is directed to a magnetic powder, but the body of the claims recites the components used to make the magnetic powder, which implies a step of producing the powder (“...using a mixture of...”).  It should be noted that the claim includes two separate sets of powders: (i) the powder used to make the magnetic powders (precursor powders or intermediate), and (ii) the magnetic powder (final product) resulting from transforming the precursor powders.
The patentability of product-by-process claims is determined by characteristics of the product itself recited in the claim, not on its method of manufacture.  When the prior art discloses a product appearing to be identical or substantially identical to the claimed product, the burden falls on applicant to show an unobvious difference.  See MPEP § 2113.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2005-179773 (A) to Ishikawa et al. (“JP ‘773”).
Regarding claim 1, JP ‘773 discloses a magnetic powder.  Para. [0060].  The magnetic powder is made from a rare earth oxide powder (para. [0031]); iron powder that can be partially replace with Co (raw material) (para. [0017], [0032]); a raw material powder (e.g., Zr, Mo, V, and/or Si) (metal) (para. [0041]); manganese oxide (para. [0036]); and a reducing agent (para. [0043]).  The powder formed is almost single-phase.  Para. [0102].
Regarding claim 2, the reducing agent can be metallic calcium.  Para. [0043].
Regarding claim 4, the rare earth oxide powder can be oxides of Sm and/or Nd.  Para. [0031].
Regarding claim 5, the powder further includes Al and/or Cu.  Para. [0041].

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘773, as applied to claim 1 above.
Regarding claim 8, JP ‘773 teaches that the powder can have a particle size of 10-70 µm (para. [0057]), which overlaps the claimed range.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2)  as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,800,728 to Iwata (“Iwata”).
Regarding claims 1-5 and 8, Iwata discloses an iron-based magnetic material containing rare earth element(s) and additional metals, such as Ti, V, Zr, Al, Mo, Mn, Si, and/or Ga.  Col. 2, lines 1-3, 41-49, 64-67.  The material is melted (single-phase) and crushed to a particle size of about 10 µm.  Col. 8, lines 16-22.
The predominant phase of the magnetic material is ThMn12 and takes on the form of SmFe11Ti.  Col. 1, lines 62-64; col. 4, lines 41-56.
Iwata does not disclose the precursor powders as claimed.  However, the patentability of product-by-process claims is determined by characteristics of the product itself recited in the claim, not on its method of manufacture.  When the prior art discloses a product appearing to be identical or substantially identical to the claimed product, the burden falls on applicant to show an unobvious difference.  See MPEP § 2113.  In the instant case, although Iwata does not disclose the precursor powders as claimed, those limitations are not given patentable weight because they are not directed to characteristics of the final powder product.  Iwata discloses the final form of the .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata, as applied to claim 5 above.
Regarding claims 6 and 7, Iwata teaches that the structure of the magnetic material is ThMn12 and takes on the form of SmFe11Ti.  Col. 1, lines 62-64; col. 4, lines 41-56.  Al and/or Ga can be added in amounts of 0-30 atomic % (col. 2, lines 9-11, 16, 64-67), which overlaps the claimed range.
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).      

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,769,969 to Ishikawa et al. (“US ‘969”) in view of JP ‘773.
Regarding claims 1, 2, and 4, US ‘969 teaches a magnetic alloy that can be in the form of a powder.  Abstract; col. 5, lines 5-9.  The alloy is synthesized by a reduction-diffusion method, which relies on a reducing a mixture of powders of raw materials.  Col. 4, lines 14-39.  In one example, the powder mixture contains samarium oxide powder (rare earth oxide), iron (Fe) powder (raw material), and metallic calcium (reducing agent).  Additional metals, such as Ti, V, Mn, Zr, Mo, and/or Si, can be 
US ‘969 does not teach adding the metal oxides claimed.
JP ‘773, directed to reduction-diffusion of metal powders, teaches adding elements, such as Mn and Co, in their oxide forms because they are safer to handle in this form, as the oxide prevent ignition.  Para. [0035].  It would have been obvious to one of ordinary skill in the art to have added at least some of the additional metals of US ‘969, particularly those that are easily oxidized like Si, Al, and Ti, in their oxide form to the powder mixture of US ‘969 in order to prevent ignition of the very fine powder particles more prone to oxidation.
Regarding claim 3, US ‘969 teaches that the structure can be of the ThMn12 type.  Col. 3, lines 34-39.
Regarding claim 5, US ‘969 teaches adding Cu and/or Al.  Col. 3, lines 26-33.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US ‘969 in view of JP ‘773, as applied to claim 5 above, and further in view of US 2017/0178772 (A1) to Sakuma et al. (“Sakuma”).
Regarding claims 6 and 7, US ‘969 teaches that the structure can be an alloy of NdFe11TiNx of the ThMn12 type (col. 3, lines 34-39), but does not specifically the compositions as claimed.
Sakuma, directed to ThMn12-type rare earth magnets, teaches that compositions associated with ThMn12-type include SmFe11Ti and NdFe11TiN, with the former having less of a tendency to decompose.  Para. [0044].  US ‘969 teaches adding Cu and/or Al.  11Ti in US ‘969 because US ‘969 teaches that Nd and Sm are interchangeable (e.g., col. 3, lines 11-19) and the Sm composition is more stable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US ‘969 in view of JP ‘773, as applied to claim 1 above, and further in view of US 5,466,307 to Tong et al. (“Tong”).
Regarding claim 8, US ‘969 teaches that the powders were 48-mesh or larger (about 300 µm or more) and then further crushed by ball mill (col. 5, lines 5-9), but is silent regarding the particle size as a result of ball milling.
Tong, directed to a rare earth magnetic alloy powder made by reduction-diffusion, teaches ball milling magnetic alloy powders to a size of 3.5-5 µ (microns) prior to sintering the powders to form magnets.  Col. 2, lines 48-56; col. 10, lines 59-67.  It would have been obvious to one of ordinary skill in the art to have conducted the ball milling of US ‘969 to make 3.5-5 micron powders because the fine size would make them suitable for subsequent processing into consolidated magnets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
June 17, 2021